— In a negligence action to recover damages for personal injuries, defendant appeals from an order of the Supreme Court, Kings County, dated July 25, 1979, which (1) granted plaintiffs motion to strike defendant’s first affirmative defense and (2) denied defendant’s cross motion for summary judgment based on that same defense. Order modified by deleting therefrom the second decretal paragraph thereof and substituting therefor a provision denying the motion to strike defendant’s first affirmative defense. As so modified, order affirmed, without costs or disbursements. The claim that the plaintiffs exclusive remedy is under the Workers’ Compensation Law is an appropriate affirmative defense to the complaint as drawn. O’Connor, J. P., Mangano, Rabin and Gibbons, JJ., concur.